Pettit, J.
This was a suit by the appellees against the appellant, to enforce the lien of sub-contractors under the mechanic’s lien law. There are but two questions in the case:
1. Can a sub-contractor secure a lien on the building and ground on which it is erected, by filing the proper notice, within the legal time, but after the owner has fully paid the contractor all that was due to him on the contract? In the thoroughly and fully considered case of Colter v. Frese, 45 Ind. 96, this question was ruled in the affirmative, and we adhere to that ruling.
2. "Was the notice' given sufficiently definite and certain ? This was the notice:
“ State of Indiana, Montgomery county, City of Crawfordsville: To the Mayor and City Council of the City of Crawfordsville aforesaid, and to all others whom it may concern, know ye, that the undersigned, having furnished material and labor in the erection of the city building now erected on part of lot No. 110, on the original plat of the town (now city) of CrawfordsviUe, to the amount of nine hundred and *399forty-nine dollars and fifty-seven cents, now this is to notify all persons and corporations that we shall hold our lien on the aforesaid part of lot No. 110, and the improvements and building thereon, for the payment of our claim of nine hundred and forty-nine dollars and fifty-seven cents for said materials and labor so furnished during the prosecution of the Avork, between the 1st day of September, 1872, and the 14th day of January, 1873.”
This Avas properly signed and filed for record on the 27th day of February, 1873, and the only objection made to it is, that the land is not sufficiently described, and Howell v. Zerbee, 26 Ind. 214, and Lindley v. Cross, 31 Ind. 106, are cited to support this objection. These cases are not in point. In the first, there is nothing by Avhich the precise ground could be known or pointed out, Avhile in this notice, the new building shoAvs what part of lot No. 110 is covered by it. In the second case cited, the lots named in the notice were entirely different in numbers and locality from the lots on which the building Avas erected.
The case of The City of Crawfordsville v. Irwin, 46 Ind. 438, differs from this case. There, the part of the lot was-not identified as the part on Avhich the city buildings Avere situated, as is the case here.
It is not pretended that the city Avas, or could have been, misled as to Avhat land Avas intended, and Ave think there is no ground or room for such pretence; and we hold that the notice Avas sufficient to bind the land covered by the new building on lot No. 110.
The judgment is affirmed, at the costs of the appellant.